EXHIBIT 10.6

 

PLACEMENT AGENCY AGREEMENT

 

September 27, 2016

 

Garden State Securities, Inc.

328 Newman Springs Rd., 3rd Floor

Red Bank, NJ 07701

Attention: Mr. Ernest Pellegrino

Executive Managing Director

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”),
Citius Pharmaceuticals, Inc., a Nevada corporation (the “Company”), hereby
agrees to sell up to an aggregate of a minimum of 461,538 units (the “Minimum
Offering”) and a maximum of 9,230,769 units, with each unit (a “Unit”)
consisting of: (i) one share of common stock, par value $0.001 per share (the
“Common Stock”), and (ii) one warrant to purchase one (1) share of Common Stock
(the “Warrants” and, together with the Common Stock, the “Securities”) at an
exercise price of $.85 per share. The Securities are being sold directly to
various investors (each, an “Investor” and, collectively, the “Investors”)
through Garden State Securities, Inc., as placement agent (the “Placement
Agent”). The purchase price to the Investors for each Unit is $.65. Each Warrant
will be exercisable on a cash or cashless basis (at the sole discretion of the
holder) until a registration statement covering the shares of Common Stock
underlying the Warrants has been declared effective and thereafter for cash
only; provided that if such registration statement is no longer effective, then
the holders will again have the option (at their sole discretion) to exercise on
a cashless or cash basis. The Warrants expire five (5) years from issuance.

 

The Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering (as defined
below). The sale of the Securities are being offered pursuant to a Confidential
Private Placement Memorandum, dated September __, 2016, together with the
exhibits and attachments thereto or available thereunder and any amendments or
supplements thereto prepared and furnished by the Company (the “Memorandum”).
The Company acknowledges that the Placement Agent may act as agent of certain
selling stockholders of the Company in a simultaneous but separate offer and
sale by such stockholders of securities of the Company held by them.

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to the Memorandum (collectively, the “Offering”), with the terms of the Offering
to be subject to market conditions and negotiations between the Company, the
Placement Agent and the prospective Investors. The Placement Agent will act on a
reasonable “best efforts basis” and the Company agrees and acknowledges that
there is no guarantee of the successful placement of the Securities, or any
portion thereof, in the prospective Offering. Under no circumstances will the
Placement Agent or any of its “Affiliates” (as defined below) be obligated to
underwrite or purchase any of the Securities for its own account or otherwise
provide any financing. The Placement Agent shall act solely as the Company’s
agent and not as principal. The Placement Agent shall have no authority to bind
the Company with respect to any prospective offer to purchase the Securities and
the Company shall have the sole right to accept offers to purchase Securities
and may reject any such offer, in whole or in part. Subject to the terms and
conditions hereof, payment of the purchase price for, and delivery of, the
Securities shall be made at one or more closings (each a “Closing” and the date
on which each Closing occurs, a “Closing Date”) provided the Minimum Offering is
met. As compensation for services rendered, on each Closing Date, the Company
shall pay to the Placement Agent the fees and expenses set forth below:

 

  1

   



 

(i) A cash fee equal to 10% of the gross proceeds received by the Company from
the sale of the Units (“Cash Fee”) at the closing of the Offering (the
“Closing”).

 

(ii) Such number of warrants (the “Placement Agent Warrants”) to purchase shares
of Common Stock equal to 10% of the aggregate number of shares of Common Stock
underlying the Units sold in the Offering, to be issued to the Placement Agent
or its designees. The Placement Agent Warrants shall be exercisable for a period
of 5 years from the date of issuance at an exercise price equal to $.85 per
share and have a cashless exercise provision and registration rights. The
Placement Agent Warrants shall not be transferrable for six months from the date
of the Offering, except as permitted by the Financial Industry Regulatory
Authority (“FINRA”) Rule 5110(g)(1).

 

(iii) A non-accountable expense fee equal to 3% of the gross proceeds received
by the Company from the sale of the Units.

 

(iv) An administrative fee of $25,000 payable on the first Closing Date and
$20,000 payable on the second Closing Date.

 

(v) $30,000 payable in cash at the first closing for the Placement’s agent’s
legal fees, of which $10,000 has previously been paid.

 

(b) The Placement Agent shall be entitled to the Cash Fee and Placement Agent
Warrants, with respect to any subsequent public or private offering or other
financing or capital-raising transaction of any kind, as more fully set forth in
Section 5 of the engagement agreement between the Placement Agent and the
Company, dated August 16, 2016.

 

(c) The term of the Placement Agent's exclusive engagement will be until the
completion of the Offering, as such offering period may be extended (the
“Exclusive Term”); provided, however, that a party hereto may terminate the
engagement with respect to itself at any time upon 30 days written notice to the
other parties , in the event the Offering is terminated. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 1 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D), will survive any expiration or
termination of this Agreement. Nothing in this Agreement shall be construed to
limit the ability of the Placement Agent or its Affiliates to pursue,
investigate, analyze, invest in, or engage in investment banking, financial
advisory or any other business relationship with Persons (as defined below)
other than the Company. As used herein (i) “Persons” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

  2

   



 

(d) Until each Closing is held, all subscription funds received shall be held by
Signature Bank (the “Escrow Agent”). Placement Agent shall not have any
independent obligation to verify the accuracy or completeness of any information
contained in any subscription documents (the “Subscription Documents”) or the
authenticity, sufficiency or validity of any check delivered by any prospective
Investor in payment for the Securities, nor shall Placement Agent incur any
liability with respect to any such verification or failure to verify, unless it
had actual knowledge that any information in the Subscription Documents was
untrue. All subscription checks and funds shall be promptly and directly
delivered without offset or deduction to the Escrow Agent. The Company shall be
solely responsible for the fees and expenses of the Escrow Agent.

 

Section 2. Representations, Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to the Placement Agent as of the date
hereof, and as of each Closing Date, as follows:

 

(a) Offering Materials. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to each Closing
Date, any offering material in connection with the offering and sale of the
Securities other than the Memorandum and any other materials permitted by the
Securities Act and approved by the Placement Agent and its counsel.

 

(b) Subsidiaries. All of the direct and indirect subsidiaries of the Company
(the “Subsidiaries”) are set forth in the Memorandum. The Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

(c) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor in default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Memorandum (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
action, claim, suit, investigation or proceeding (including, without limitation,
an informal investigation or partial proceeding, such as a deposition), whether
commenced or threatened (“Proceeding”) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

  3

   



 

(d) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Memorandum and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of this Agreement
by the Company and the consummation by it of the transactions contemplated
hereby and thereby and under the Memorandum have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Company’s Board of Directors (the “Board of Directors”) or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals (as defined below). This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(e) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the transactions contemplated pursuant to the Memorandum, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(f) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated pursuant to the Memorandum, other than such filings as are required
to be made under applicable state securities laws (collectively, the “Required
Approvals”).

 

(g) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the Memorandum, will be duly
and validly issued, fully paid and non-assessable, and the Securities shall be
free and clear of all Liens imposed by the Company. The shares underlying the
Warrants and Placement Agent Warrants (collectively, the “Warrant Shares”) when
issued in accordance with their respective terms, will be validly issued, fully
paid and non-assessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock, the maximum number
of shares of Common Stock issuable pursuant to the Memorandum.

 

  4

   



 

(h) Capitalization. The capitalization of the Company is as set forth in the
Memorandum. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of options or restricted stock grants to officers, directors and/or
consultants under existing stock option plans of the Company, the issuance of
shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans and pursuant to the conversion and/or exercise of securities of
the Company or the Subsidiaries which would entitle the holder thereof to
acquire at any time any Common Stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock (“Common Stock Equivalents”)
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Memorandum. Except as a result of the purchase and sale of the Securities,
shares of common stock, warrants and options to be issued to consultants, and as
otherwise set forth in the SEC Reports (as defined below), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Except as otherwise described in
the SEC Reports or the Memorandum, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

(i) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials being collectively referred to herein as
the “SEC Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission (the “Commission”) with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

  5

   



 

(j) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the Memorandum or in a subsequent SEC Report
filed prior to the date hereof, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by the Offering, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective business, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.

 

(k) Litigation. Except as disclosed in the SEC Reports and the Memorandum, there
is no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement and the transactions contemplated pursuant to the Memorandum
or the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

   

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

  6

   



 

(m) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

   

(p) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). To the knowledge of
the Company, all such Intellectual Property Rights are enforceable. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

  7

   



 

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or the Memorandum, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company, and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(s) Sarbanes-Oxley; Internal Accounting Controls. The Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of each Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

  8

   



 

(t) Certain Fees. Other than fees payable to Paulson Investment Company, LLC and
the Placement Agent, no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Memorandum. The Investors shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Memorandum.

 

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company,
except for the Warrant Shares.

 

(w) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any trading market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

(x) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti‑takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement and the transactions
contemplated pursuant to the Memorandum, including without limitation as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.

 

  9

   



 

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Memorandum, the Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Investors or their agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the SEC
Reports. The Company understands and confirms that the Investors will rely on
the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Investors regarding the Company, its business and the transactions contemplated
hereby is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.

 

(z) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.

 

(aa) Solvency. The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt). The Company has no knowledge
of any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from each Closing Date. The SEC Reports and the
Memorandum sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.

 

  10

   



 

(cc) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(dd) Accountants. The Company’s accounting firm is set forth in the SEC Reports.
To the knowledge and belief of the Company, such accounting firm (i) is a
registered public accounting firm as required by the Exchange Act and (ii) shall
express its opinion with respect to the financial statements to be included in
the Company’s Annual Report for the year ending September 30, 2016.

 

(ee) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the Offering.

 

(ff) Office of Foreign Assets Control. Neither the Company nor, to the Company's
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

(gg) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.

 

(hh) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(ii) Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

  11

   



 

(jj) Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.

 

(kk) Reliance. The Company acknowledges that the Placement Agent will rely upon
the accuracy and truthfulness of the foregoing representations and warranties
and hereby consents to such reliance.

 

(nn) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.

 

(oo) General Solicitation Materials. In connection with the Offering of
Securities pursuant to the Memorandum, the Company has not published,
distributed, issued, posted or otherwise used or employed and shall not publish,
distribute, issue, post or otherwise use or employ (i) any form of general
solicitation or advertising within the meaning of Rule 502 under the Securities
Act (“General Solicitation”) other than with the prior written consent of the
Placement Agent, or (ii) any General Solicitation that constitutes a written
communication within the meaning of Rule 405 under the Securities Act (“Written
General Solicitation Material”). Each individual Written General Solicitation
Material does not and will not conflict with the information contained in the
Memorandum, and does not and will not, contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(pp) Amendments or Supplements to Written General Solicitation Materials. The
Company will furnish a copy of any amendment or supplement to a Written General
Solicitation Material to the Placement Agent and counsel for the Placement Agent
and obtain the Placement Agent's written consent prior to any publication,
distribution, issuance, posting or other use or employment of any such amendment
or supplement.

 

(qq) Notice to Placement Agent. If at any time after the date hereof and prior
to a Closing, any event shall have occurred as a result of which any Written
General Solicitation Material, as then amended or supplemented, would conflict
with the information in the Memorandum, or would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall become necessary to
amend or supplement any Written General Solicitation Material, the Company shall
promptly notify the Placement Agent and upon its request, shall use its best
efforts to ensure that all purchasers or expected purchasers of the Securities
receive corrected Written General Solicitation Materials.

 

(rr) Investors. The Company represents, warrants and agrees that all sales of
Securities shall be made only to "accredited investors" (as such term is defined
in Rule 501 of Regulation D under the Securities Act), and that it has taken or
will take reasonable steps to verify that such Investors are accredited
investors, which reasonable steps may include but are not limited to the methods
identified in Rule 506(c). Notwithstanding the foregoing, the Placement Agent
shall use commercially reasonable efforts to assist its customers to complete
the subscription documents to the Offering.

 

(ss) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the Offering, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
nor any compensated solicitor or any director, executive officer, other officer
of the compensated solicitor participating in the Offering, (each, an "Issuer
Covered Person" and, together, "Issuer Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Placement
Agent a copy of any disclosures provided thereunder.

 

  12

   



 

(tt) Notice of Disqualification Events. The Company will notify the Placement
Agent in writing, prior to a Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(uu) No Disagreements with Accountants and Lawyers; Outstanding SEC Comments.
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company and the Company is or
immediately after the Closing Date will be current with respect to any fees owed
to its accountants which could affect the Company’s ability to perform any of
its obligations in connection with the Offering. There are no unresolved
comments or inquiries received by the Company or its Affiliates from the SEC
which remain unresolved as of the date hereof.

 

Section 3. Delivery and Payment. Each Closing shall occur at the offices of the
Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, New York 10006 (or
at such other place as shall be agreed upon by the Placement Agent and the
Company) (“Placement Agent Counsel”). Subject to the terms and conditions
hereof, at each Closing payment of the purchase price for the Securities sold on
such Closing Date shall be made by Federal Funds wire transfer or check against
delivery of such Securities, and such Securities shall be registered in such
name or names and shall be in such denominations, as the Placement Agent may
request at least one business day before the time of purchase.

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4. Covenants and Agreements of the Company. The Company further
covenants and agrees with the Placement Agent as follows:

 

(a) Blue Sky Compliance. The Company will cooperate with the Placement Agent and
the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure documents. The Company will, from time to time,
prepare and file such statements, reports and other documents as are or may be
required to continue such qualifications in effect for so long a period as the
Placement Agent may reasonably request for distribution of the Securities. The
Company will advise the Placement Agent promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment. The Company will promptly provide copies of all Blue
Sky filings and Form D’s to the Placement Agent.

 

  13

   



 

(b) Amendments, Supplements and Other Matters. The Company will comply with the
Securities Act and the Exchange Act, and the rules and regulations of the
Commission thereunder, so as to permit the completion of the distribution of the
Securities and other shares of Common Stock as contemplated in this Agreement
and the Memorandum. If during the Offering period, any event shall occur as a
result of which, in the judgment of the Company or in the opinion of the
Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Memorandum in order to make the statements therein, in
the light of the circumstances under which they were made, as the case may be,
not misleading, or if it is necessary at any time to amend or supplement the
Memorandum, the Company will promptly prepare an appropriate amendment or
supplement to the Memorandum, that is necessary in order to make the statements
therein as so amended or supplemented, in the light of the circumstances under
which they were made, as the case may be, not misleading, or so that the
Memorandum, as so amended or supplemented, will comply with law. Before amending
the Memorandum, the Company will furnish the Placement Agent with a copy of such
proposed amendment or supplement and will not distribute any such amendment or
supplement to which the Placement Agent reasonably objects.

 

(c) Copies of any Amendments and Supplements to the Memorandum. The Company will
furnish the Placement Agent, without charge, during the period beginning on the
date hereof and ending on the last Closing Date of the Offering, as many copies
of the Memorandum and other documents to be furnished to Investors as the
Placement Agent may reasonably request.

 

(d) Transfer Agent. The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.

 

(e) Periodic Reporting Obligations. For as long as the Warrants remain
outstanding, the Company will duly file, on a timely basis, with the Commission
and the trading market all reports and documents required to be filed under the
Exchange Act within the time periods and in the manner required by the Exchange
Act.

 

(f) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agent or the Investors deem
necessary or appropriate to consummate the Offering, all of which will be in
form and substance reasonably acceptable to the parties. The Company agrees that
the Placement Agent may rely upon, and each is a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any such
purchase, subscription or other agreement with Investors in the Offering.

 

(g) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

 

(h) Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.

 

  14

   



 

Section 5. Conditions of the Obligations of the Placement Agent. The obligations
of the Placement Agent hereunder shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 2
hereof, in each case as of the date hereof and as of each Closing Date as though
then made, to the timely performance by each of the Company of its covenants and
other obligations hereunder on and as of such dates, and to each of the
following additional conditions:

 

(a) Corporate Proceedings. All corporate proceedings and other legal matters in
connection with this Agreement the Memorandum, and the sale and delivery of the
Securities, shall have been completed or resolved in a manner reasonably
satisfactory to the Placement Agent's counsel, and such counsel shall have been
furnished with such papers and information as it may reasonably have requested
to enable such counsel to pass upon the matters referred to in this Section 5.

 

(b) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement and prior to each Closing Date, in the Placement Agent's sole judgment
after consultation with the Company, there shall not have occurred any Material
Adverse Change or Material Adverse Effect.

 

(c) Opinion of Counsel for the Company. The Placement Agent shall have received
on each Closing Date the favorable opinion of US legal counsel to the Company,
dated as of such Closing Date, addressed to the Placement Agent and in form and
substance satisfactory to the Placement Agent.

 

(d) Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed Memorandum and this Agreement and to the further
effect (but not limited to) that:

 

(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date;

 

(ii) No order having the effect of ceasing or suspending the distribution of the
Securities or any other securities of the Company has been issued by any
securities commission, securities regulatory authority or stock exchange in the
United States and no proceedings for that purpose have been instituted or are
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange in the United
States; and

 

(iii) Subsequent to the respective dates as of which information is given in the
Memorandum, there has not been: (a) any Material Adverse Change; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

  15

   



 

(e) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Memorandum, and all amendments and supplements thereto, and this Agreement;
(vi) all filing fees, reasonable attorneys’ fees and expenses incurred by the
Company or the Placement Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country, and any supplements thereto,
advising the Placement Agent of such qualifications, registrations and
exemptions; (vii) if applicable, the filing fees incident to the review and
approval by FINRA of the Placement Agent's participation in the Offering and
distribution of the Securities; and (viii) the fees and expenses associated with
including the Securities on the trading market.

 

Section 7. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by a breach by the Company of any of its representations, warranties
or covenants contained in this Agreement or in any certificate delivered by or
on behalf of the Company in connection with this Agreement, (ii) caused by, or
arising out of or in connection with, any untrue statement or alleged untrue
statement of a material fact contained in the Memorandum or by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (other than untrue statements or alleged untrue statements in, or
omissions or alleged omissions from, information relating to an Indemnified
Person furnished in writing by or on behalf of such Indemnified Person expressly
for use in such documents) or (iii) otherwise arising out of or in connection
with advice or services rendered or to be rendered by any Indemnified Person
pursuant to this Agreement, the transactions contemplated thereby or any
Indemnified Person's actions or inactions in connection with any such advice,
services or transactions; provided, however, that, in the case of clause (iii)
only, the Company shall not be responsible for any Liabilities or Expenses of
any Indemnified Person that have resulted primarily from such Indemnified
Person's (x) gross negligence, bad faith or willful misconduct in connection
with any of the advice, actions, inactions or services referred to above or (y)
use of any offering materials or information concerning the Company in
connection with the offer or sale of the Securities in the Offering which were
not authorized for such use by the Company and which use constitutes negligence,
bad faith or willful misconduct. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person's rights under this Agreement.

 

  16

   



 

(b) Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agent, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agent, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel or (ii) the named
parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 

(c) In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with this Agreement, the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Person in such proportion as is appropriate to reflect (i) the relative benefits
to the Company, on the one hand, and to the Placement Agent and any other
Indemnified Person, on the other hand, of the matters contemplated by this
Agreement or (ii) if the allocation provided by the immediately preceding clause
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and the Placement Agent and any
other Indemnified Person, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by the Placement Agent pursuant to this
Agreement. For purposes of this paragraph, the relative benefits to the Company,
on the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as
(a) the total value paid or contemplated to be paid to or received or
contemplated to be received by the Company in the transaction or transactions
that are within the scope of this Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to the Placement Agent under this
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act, as
amended, shall be entitled to contribution from a party who was not guilty of
fraudulent misrepresentation.

 

  17

   



 

(d) The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that have resulted primarily from such Indemnified
Person's gross negligence, bad faith or willful misconduct in connection with
any such advice, actions, inactions or services.

 

(e) The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of this Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person's services under or in connection with, this Agreement.

 

Section 8. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement. A successor to a Placement Agent, or to the Company, its
directors or officers or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Agreement.

 

Section 9. Notices. All communications hereunder shall be in writing and shall
be mailed, e-mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Placement Agent to the address set forth above, attn: Facsimile: (732)
212-1258

 

With a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attn: Michael H. Ference, Esq.

Facsimile: (212) 930-9725

 

  18

   



 

If to the Company:

 

Citius Pharmaceuticals, Inc.

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

Attention: Mr. Myron Holubiak

email: info@citiuspharma.com

 

With a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attn: Erica B. Jackson, Esq.

Facsimile: (919) 781-4865

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.

 

Section 11. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 12. Governing Law Provisions. This Agreement shall be deemed to have
been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Placement Agent and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding. Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by us that are finally judicially determined to
have resulted from the bad faith or gross negligence of such individuals or
entities. If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

  19

   



 

Section 13. General Provisions.

 

(a) This Agreement and the Placement Agent Engagement Agreement between the
Company and the Placement Agent, constitute the entire agreement of the parties
to this Agreement and supersede all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

 

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms’ length, are not agents
of, and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities.

 

[The remainder of this page has been intentionally left blank.]

 

  20

   



 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

 



 

 

Very truly yours,

 

GARDEN STATE SECURITIES, INC.

 

By: /s/ Ernest Pellegrino                             

       Name: Ernest Pellegrino  

       Title: Director of Corporate Finance



  

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

 

CITIUS PHARMACEUTICALS, INC.

 

By: /s/ Myron Holubiak                            

       Name: Myron Holubiak

       Title: CEO

  



 

21

 

